DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 15th, 2022 has been entered. Claims 16, 21, 29, 31 and 34 have been amended. Claims 18 and 20 have been canceled. Claims 16-17, 19, 21 and 23-35 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 19, 21, 24, 27-28, 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 2778498) in view of Reznik (US 3587857) and further in view of Rayment (US 3513956). 
Regarding claim 16, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), the device comprising:
- a feeder (Fig. 1 #18) for feeding spherical objects; and 
- a sorting plate (Fig. 1 #1) comprising 
	 - a receiving region (Fig. 2 upper left region of #1) for receiving the spherical objects, 
 - a sorting region comprising a good objects transferring region (Fig. 1 region along #5) for transferring out of the sorting plate good spherical objects (Col. 2 lines 45-48, 58-60) that reach the good objects transferring region and a defective objects transferring region (Fig. 1 region along #3) for transferring out of the sorting plate defective spherical objects (Col. 2 lines 38-42, 60-64) that reach the defective objects transferring region, 
- a continuous sorting surface (Fig. 1 surface of #1) that directly connects the receiving region (Fig. 2 upper left region of #1) with the good objects transferring region (Fig. 1 region along #5) and the defective objects transferring region (Fig. 1 region along #3) and having a first portion disposed between the receiving region and the good objects transferring region (Fig. 2 portion between upper left region of #1 and #5), and 
- an accelerating region (Col. 2 lines 49-51, Fig. 1 region where #20 overlaps upper left region of #1) between the receiving region (Fig. 2 upper left region of #1) and the good objects transferring region (Fig. 1 region along #5), the accelerating region including a feeding duct (Fig. 1 #20 “inclined chute”) for feeding the spherical objects (Col. 2 line 51) and formed by the sorting surface of the sorting plate  (Fig. 1 #20 formed on #1) and a rail (Col. 2 line 51, “semicircular section”) located on the sorting surface (Fig. 1 edges of #20 formed on #1) and having a rail curvature (Col. 2 line 51, curvature of “semicircular section”) in a direction of feeding the objects (Col. 2 line 51, “semicircular section” in a direction of feeding objects towards #1). 
Vincent lacks teaching a rail curvature in a direction of feeding the objects corresponding to a curvature of the sorting surface in a direction of receiving the objects. 
Rayment (US 3513956) teaches a feeding device for a sorting machine (Col. 1 lines 26-34) wherein an accelerating region (Fig. 1 #10) is formed by a surface (Fig. 1 #11) and a rail (Fig. 1 #20) located on the surface (Fig. 1 #20 located on #11) having a rail curvature in a direction of feeding the objects (Fig. 1 #20 curved in a direction towards #14) corresponding to a curvature of the surface in a direction of receiving the objects (Fig. 1 curvature of #20 corresponding to curvature of #11). Rayment (US 3513956) explains that the rail curvature helps orient the objects as they travel along the surface (Col. 2 lines 50-53), such that the objects travel one at a time (Col. 2 lines 55-57).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include a rail curvature in a direction of feeding the objects corresponding to a curvature of the sorting surface in a direction of receiving the objects as taught by Rayment (US 3513956) in order to help orient the objects such that the objects leave the accelerating region one at a time. 
Vincent lacks explicitly teaching a first ascending portion which is ascending in a direction towards the good objects transferring region. 
Reznik (US 3587857) teaches a device for sorting objects (Col. 1 lines 53-62) wherein a first ascending portion (Fig. 1 ascending slope of #4) is disposed between the receiving region (Fig. 1 region of #4 below #3) and the good objects transferring region (Fig. 1 region of #4 closest to #12), and is ascending towards the good objects transferring region (Col. 2 lines 55-61). The ascending portion as taught be Reznik allows for separation to be made based on an object’s frictional characteristics, wherein objects traveling with higher amounts of friction travel at a lower speed and with lower degree of resilience, and therefore do not travel up the ascending portion as much as objects traveling with lower amounts of friction which travel at higher speeds and with a higher degree of resilience (Col. 2 lines 55-60, 65-74). Reznik explains that this sorting device is beneficial as it may mechanically sort objects more efficiently and at a lower cost than manual sortation (Col. 1 lines 43-52). While Reznik utilizes the frictional characteristics to sort objects based on moisture content (Col. 1 lines 53-62), it is well known that there are other factors contributing to an objects frictional characteristics which may serve as a motivation for sorting objects. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include an ascending portion between the receiving region and the good objects transferring region, which is ascending in a direction towards the good objects transferring region as taught by Reznik (US 3587857) in order to utilize an objects frictional characteristics during a sortation process, as this provides a highly efficient and inexpensive mechanical sortation. 
Regarding claim 17, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the sorting surface of the sorting plate has a second portion (Col. 1 lines 23-31) that descends between the receiving region (Fig. 2 upper left region of #1) and the defective objects transferring region (Fig. 1 surface of #1 descends towards #3).
Regarding claim 19, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the sorting plate comprises an accelerating region (Col. 2 lines 49-51, Fig. 1 region where #20 overlaps upper left region of #1) between the receiving region (Fig. 2 upper left region of #1) and the good objects transferring region (Fig. 1 region along #5).
Regarding claim 21, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the accelerating region (Fig. 1 region where #20 overlaps upper left region of #1) is located upstream of the receiving region (Fig. 1 region of #20 upstream the upper left region of #1).
Regarding claim 24, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the sorting plate has a form of a trough element (Fig. 1 #7), wherein the good spherical objects move from the receiving region (Fig. 1 upper left region of #1) transversally through the trough element (Col. 2 lines 65-67) to the good objects transferring region (Fig. 1 region along #5), and the defective spherical objects move downwards the sorting plate (Col. 2 lines 68-70) to the defective objects transferring region (Fig. 1 region along #3).
Regarding claim 27, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the sorting plate has an adjustable angular position for changing a vertical position of an edge of the sorting plate adjoining the good objects transferring region (Col. 1 lines 59-65).
Regarding claim 28, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the sorting plate has an adjustable angular position for changing a vertical position of an edge of the sorting plate adjoining the good objects transferring region (Col. 1 lines 59-65).
Regarding claim 31, Vincent (US 2778498) teaches a method for sorting objects (Col. 1 lines 15-18), the method comprising the steps of: 
- feeding spherical objects from a feeder (Fig. 1 #18) onto a sorting plate (Fig. 1 #1), the sorting plate comprising 
- a receiving region (Fig. 2 upper left region of #1) for receiving the spherical objects, a sorting region comprising a good objects transferring region  (Fig. 1 region along #5) for transferring out of the sorting plate good spherical objects that reach the good objects transferring region (Col. 2 lines 45-48, 58-60) and a defective objects transferring region (Fig. 1 region along #3) for transferring out of the sorting plate defective spherical objects that reach the defective objects transferring region (Col. 2 lines 38-42, 60-64), and 
- a continuous sorting surface (Fig. 1 surface of #1) that directly connects the receiving region (Fig. 2 upper left region of #1) with the good objects transferring region (Fig. 1 region along #5) and the defective objects transferring region (Fig. 1 region along #3) and having a first portion disposed between the receiving region and the good objects transferring region (Fig. 2 portion between upper left region of #1 and #5); 
- an accelerating region (Col. 2 lines 49-51, Fig. 1 region where #20 overlaps upper left region of #1) between the receiving region (Fig. 2 upper left region of #1) and the good objects transferring region (Fig. 1 region along #5), the accelerating region including a feeding duct (Fig. 1 #20 “inclined chute”) for feeding the spherical objects (Col. 2 line 51) and formed by the sorting surface of the sorting plate (Fig. 1 #20 formed on #1) and a rail  (Col. 2 line 51, “semicircular section”) located on the sorting surface (Fig. 1 edges of #20 formed on #1) and having a rail curvature (Col. 2 line 51, curvature of “semicircular section”) in a direction of feeding the objects (Col. 2 line 51, “semicircular section” in a direction of feeding objects towards #1); and 
- sorting the spherical objects into good objects and defective objects (Col. 2 lines 65-69).
Vincent lacks teaching a rail curvature in a direction of feeding the objects corresponding to a curvature of the sorting surface in a direction of receiving the objects. 
Rayment (US 3513956) teaches a feeding device for a sorting machine (Col. 1 lines 26-34) wherein an accelerating region (Fig. 1 #10) is formed by a surface (Fig. 1 #11) and a rail (Fig. 1 #20) located on the surface (Fig. 1 #20 located on #11) having a rail curvature in a direction of feeding the objects (Fig. 1 #20 curved in a direction towards #14) corresponding to a curvature of the surface in a direction of receiving the objects (Fig. 1 curvature of #20 corresponding to curvature of #11). Rayment (US 3513956) explains that the rail curvature helps orient the objects as they travel along the surface (Col. 2 lines 50-53), such that the objects travel one at a time (Col. 2 lines 55-57).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include a rail curvature in a direction of feeding the objects corresponding to a curvature of the sorting surface in a direction of receiving the objects as taught by Rayment (US 3513956) in order to help orient the objects such that the objects leave the accelerating region one at a time. 
Vincent lacks explicitly teaching a first portion disposed between the receiving region and the good objects transferring region, which is ascending in a direction towards the good objects transferring region. 
Reznik (US 3587857) teaches a device for sorting objects (Col. 1 lines 53-62) wherein a first ascending portion (Fig. 1 ascending slope of #4) is disposed between the receiving region (Fig. 1 region of #4 below #3) and the good objects transferring region (Fig. 1 region of #4 closest to #12), and is ascending in a direction towards the good objects transferring region (Col. 2 lines 55-61). The ascending portion as taught be Reznik allows for separation to be made based on an object’s frictional characteristics, wherein objects traveling with higher amounts of friction travel at a lower speed and with lower degree of resilience, and therefore do not travel up the ascending portion as much as objects traveling with lower amounts of friction which travel at higher speeds and with a higher degree of resilience (Col. 2 lines 55-60, 65-74). Reznik explains that this sorting device is beneficial as it may mechanically sort objects more efficiently and at a lower cost than manual sortation (Col. 1 lines 43-52). While Reznik utilizes the frictional characteristics to sort objects based on moisture content (Col. 1 lines 53-62), it is well known that there are other factors contributing to an objects frictional characteristics which may serve as a motivation for sorting objects. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include an ascending portion between the receiving region and the good objects transferring region, which is ascending in a direction towards the good objects transferring region as taught by Reznik (US 3587857) in order to utilize an objects frictional characteristics during a sortation process, as this provides a highly efficient and inexpensive mechanical sortation. 
Regarding claim 32, Vincent (US 2778498) teaches a method for sorting objects (Col. 1 lines 15-18), comprising changing the configuration of the sorting plate by changing a vertical position of an edge of the sorting plate adjacent to the good objects transferring region (Col. 1 lines 59-65).
Regarding claim 34, Vincent (US 2778498) teaches a method for sorting objects (Col. 1 lines 15-18), wherein the method further comprises changing the configuration of the sorting plate by changing an angular position of the sorting plate in a plane which is transversal to the feeding duct (Col. 1 lines 59-65). 
Regarding claim 35, Vincent (US 2778498) teaches a device for sorting objects (Col. 1 lines 15-18), wherein the sorting surface has a first descending portion (Fig. 1 descending positioning of #1) extending from the receiving region (Fig. 2 upper left region of #1) to first ascending portion (Fig. 1 portion of #12 which ascends towards region of #5). 
Claims 23, 25-26, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 2778498) in view of Reznik (US 3587857), Rayment (US 3513956) and further in view of Schmidt et al. (US 3978986).
Regarding claim 23, Vincent (US 2778498) lacks teaching a device for sorting objects, wherein the accelerating region is formed by a tube.
Schmidt et al. (US 3978986) teaches a device for sorting spherical objects (Col. 1 lines 7-11) comprising an acceleration region (Col. 5 lines 63-68) formed by a tube (Fig. 3a #34). Schmidt et al. explains that the acceleration region is formed as an enclosed gravity tube, and therefore the tube structure enables the objects to gain acceleration by falling vertically before reaching the receiving region (Col. 5 line 63-Col. 6 line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include the acceleration region formed by a tube as taught by Schmidt et al. (US 3978986) in order to allow particles to gain acceleration falling vertically instead of through components requiring power such as a vibrating trays. 
Regarding claim 25, Vincent (US 2778498) lacks teaching a device for sorting objects, wherein the sorting surface comprises a section of a cylinder, wherein the sorting surface is located such that generating lines of the section of the cylinder are directed towards the defective objects transferring region.
Schmidt et al. (US 3978986) teaches a device for sorting spherical objects (Col. 1 lines 7-11), wherein a sorting surface (Fig. 5 #300) comprises a section of a cylinder (Col. 6 lines 41-44), wherein the sorting surface is located such that generating lines of the section of the cylinder are directed towards the defective objects transferring region (Fig. 5 #321, 322; Col. 6 lines 47-51). Schmidt et al. teaches a sorting surface with a section of a cylinder that has an opposite curvature than the section of a cylinder in the instant application, however Schmidt et al. explains how spherical and non-spherical objects move differently over cylindrical sorting surfaces (Col. 6 lines 41-54) and providing this surface is one method of moving non-spherical objects which may have stopped moving on other flat sorting surfaces such as an angled conveyor belt (Col. 5 lines 19-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include the sorting surface comprising a section of a cylinder, wherein generating lines of the cylinder are directed towards the defective objects transferring region as taught by Schmidt et al. (US 3978986) in order to continue movement of non-spherical objects which may have stopped moving on a flat sorting surface, thus increasing the reliability of the sorting device. 
Regarding claim 26, Vincent (US 2778498) lacks teaching a device for sorting objects, wherein the sorting surface comprises a section of a cylinder, wherein the sorting surface is located such that generating lines of the section of the cylinder are directed transversally to a feeding duct, wherein the generating lines of the cylinder are inclined from a horizontal direction downwards below the feeding duct.
Schmidt et al. (US 3978986) teaches a device for sorting spherical objects (Col. 1 lines 7-11), wherein a sorting surface (Fig. 5 #300) comprises a section of a cylinder (Col. 6 lines 41-44), wherein the sorting surface is located such that generating lines of the section of the cylinder are directed transversally to a feeding duct (Fig. 5 generating lines of #300 generated directed transversally to #340), wherein the generating lines of the cylinder are inclined from a horizontal direction (Fig. 5, generating lines of #300 inclined from a horizontal) downwards below the feeding duct (Fig. 5 #340). Schmidt et al. explains that the objects stream over the cylindrical sorting surface after exiting the tube and nozzle (Col. 6 lines 40-42), where the non-spherical objects are able to stream along the curvature of the cylinder to be collected (Col. 6 lines 47-51) without stopping as they may have on a flat inclined surface (Col. 5 lines 19-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include the sorting surface comprising a section of a cylinder, wherein the sorting surface is located such that generating lines of the section of the cylinder are directed transversally to a feeding duct and wherein the generating lines of the cylinder are inclined from a horizontal direction downwards below the feeding duct as taught by Schmidt et al. (US 3978986) in order to direct movement of non-spherical objects which may have stopped moving on a flat sorting surface, thus increasing the reliability of the sorting device. 
Regarding claim 29, Vincent (US 2778498) lacks teaching a device for sorting objects, wherein the feeding duct has an angular position that is adjustable with respect to a horizontal direction.
Schmidt et al. (US 3978986) teaches a device for sorting spherical objects (Col. 1 lines 7-11), wherein the feeding duct (Fig. 2 #17) has an angular position (Fig. 1, alpha) that is adjustable with respect to a horizontal direction (Col. 4 lines 38-49, 56-58). Schmidt et al. explains that the feeding duct along with the inclined plane may be adjusted to an angular position which is optimal for the quality and quantity of objects undergoing sorting (Col. 3 lines 22-31, 43-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include the feeding duct with an angular position that is adjustable with respect to a horizontal direction as taught by Schmidt et al. (US 3978986) in order to provide an optimal relative velocity between the spherical particles and the non-spherical particles as they enter the receiving region, thus resulting in a higher degree of separation. 
Regarding claim 33, Vincent (US 2778498) teaches a method for sorting objects (Col. 1 lines 15-18), wherein the sorting plate comprises an accelerating region (Col. 2 lines 49-51, Fig. 1 region of #20) between the receiving region (Fig. 2 upper left region of #1) and the good objects transferring region (Fig. 1 region of #20 between upper left region of #1 and #5), the accelerating region including a feeding duct (Fig. 1 #20 “inclined chute”) for feeding the spherical objects and formed by the sorting surface of the sorting plate (Fig. 1 #20 formed on #1) and a rail (Col. 2 line 51, “semicircular section”) located on the sorting surface and having a rail curvature (Col. 2 line 51, curvature of “semicircular section”) corresponding to a curvature of the sorting surface (Fig. 1 #20 “semicircular section” fit correspondingly on wall #4); wherein the method further comprises changing the configuration of the sorting plate by changing an angular position of the sorting plate (Col. 1 lines 59-65). 
Vincent (US 2778498) lacks teaching the method step of changing the configuration of the sorting plate by changing the angular position of the feeding duct.  
Schmidt et al. (US 3978986) teaches a method for sorting spherical objects (Col. 1 lines 7-11), comprising changing (Col. 4 lines 38-49, 56-58) the angular position (Fig. 1, alpha) of the feeding duct (Fig. 2 #17). Schmidt et al. explains that the feeding duct along with the inclined plane may be adjusted to an angular position which is optimal for the quality and quantity of objects undergoing sorting (Col. 3 lines 22-31, 43-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include changing the angular position of the feeding duct as taught by Schmidt et al. (US 3978986) in order to provide an optimal relative velocity between the spherical particles and the non-spherical particles as they enter the receiving region, thus resulting in a higher degree of separation. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 2778498) in view of Reznik (US 3587857), Rayment (US 3513956) and further in view of Itou et al. (US 6818849). 
Regarding claim 30, Vincent (US 2778498) lacks teaching a device for sorting objects, wherein the feeder comprises a feeding drum having a circumferential surface with sockets for transferring the spherical objects from a spherical object’s storage region located above the feeding drum.
Itou et al. (US 6818849) teaches a device for sorting spherical objects (Col. 1 lines 6-9), wherein a feeder comprises a feeding drum (Fig. 1 #2) having a circumferential surface with sockets (Fig. 3 #22) for transferring the spherical objects (Fig. 1 #10) from a spherical object’s storage region (Fig. 1 #3) located above the feeding drum (Col. 5 lines 58-61). Itou et al. explains that the feeding drum has sockets for transferring the spherical objects wherein the sockets have predetermined dimensions, so that only spherical objects of a specific size may be transferred (Col. 7 lines 40-58), thus providing an additional sortation of objects prior to further processing (Col. 14 lines 55-61). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent (US 2778498) to include the feeding drum having circumferential sockets as taught by Itou et al. (US 6818849) in order to provide an additional means for separating the spherical objects as they are transferred through the device, resulting in a higher degree of separation. 
Response to Arguments
Applicant’s arguments, filed November 15th, 2022, with respect to the rejection(s) of amended claims 16 and 31 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rayment (US 3513956). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                             

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653